--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 


January 2009
 


TENNESSEE VALLEY AUTHORITY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




1.           PURPOSE AND SCOPE


 
1.1
Establishment.  The Tennessee Valley Authority (TVA) hereby establishes,
effective October 1, 1995, an unfunded supplemental retirement plan for selected
employees and their beneficiaries as described herein, which shall be known as
the “Supplemental Executive Retirement Plan” (the “Plan”).



 
1.2
Purpose.  The purpose of the Plan is to provide retirement benefits to selected
employees of TVA which are comparable to those provided by competing
organizations.



2.           DEFINITIONS


Wherever used herein, the following terms have the meaning set forth below,
unless a different meaning is clearly required by the context:


 
2.1
“Accrued Benefit” means an annual benefit commencing at the later of (a) the
Normal Retirement Date or (b) the Participant’s age at the time of Separation
from Service, and continuing during the expected lifetime of the Participant
based on the applicable mortality table used by the TVA Retirement System.



 
2.2
“Actuarial Equivalent” means a benefit of equal value to a benefit otherwise
payable in a different form or at a different time under the Plan, when computed
on the basis of the mortality and interest rate that are used by the TVA
Retirement System as in effect on the date distribution is made.



 
2.3
“Approved Termination” means termination of employment with TVA due to (a)
retirement on or after the Participant’s Normal Retirement Date, (b) retirement
on or after attainment of actual age 55, if such retirement has the approval of
the Board or its delegatee, (c) death in service as an employee, (d) disability
(as such term is defined under the Rules and Regulations of the TVA Retirement
System) as determined by the Retirement Committee, or (e) any other
circumstances approved by the Board or its delegatee.



 
2.4
“Average Compensation” means the highest average of Compensation during three
consecutive Plan Years.  If a Participant has been an employee of TVA for less
than three Plan Years, the average shall be determined based on the period of
employment.



 
2.5
“Beneficiary” shall mean the person or persons, designated in writing by a
Participant, who are to receive a benefit under this Plan in the event of a
Participant’s death.  In the absence of any designated beneficiary or in the
event that the designated beneficiary is deceased, then the beneficiary shall be
the Participant’s estate.



 
2.6
“Board” means the Board of Directors of TVA.



 
2.7
“Compensation” means the sum of annual salary, unreduced by contributions under
Internal Revenue Code sections 125, 132 and 402 (a)(8), plus annual incentive
award.


 
1

--------------------------------------------------------------------------------

 



 
2.8
“Credited Service” means actual service with TVA plus any additional service
which the Board, or its delegatee, approves under this Plan.



 
2.9
“Date of Benefit Commencement” means the later of (a) the date benefit payments
begin within four (4) months following the date the Participant turns age 55,
but no later than March 15 of the year following the year in which the
Participant turns age 55, or (b) the date benefit payments begin within four (4)
months following the date of the Participant’s Separation from Service, but no
later than March 15 of the year following the year of the Participant’s
Separation from Service.



 
2.10
“Normal Retirement Date” shall mean the first of the month coincident with or
next following the date on which the Participant has attained age 62.



 
2.11
“Participants” shall mean those employees participating in the Plan as provided
in section 3.



 
2.12
“Plan Year“ is TVA’s fiscal year, October 1 to September 30.



 
2.13
“Prior Employer Offset” means the Actuarial Equivalent of the benefit earned
under a prior employers’ qualified defined benefit pension plan or plans
attributable to prior employer service, which is included in Credited Service
under this Plan, assuming benefit payments are to begin at the Normal Retirement
Date.  A Prior Employer Offset shall only apply if all or a portion of the
period of service during which such benefit was earned is included in Credited
Service.  The Board or its delegate may, in its sole discretion, waive all or
part of the Prior Employer Offset for any Participant.



 
2.14
“Qualified Plan” means the retirement plan under which a Participant accrues
benefits for his or her TVA service and may be any of the TVA Retirement System,
the Civil Service Retirement System, or the Federal Employees Retirement System.



 
2.15
“Qualified Plan Offset” means the Actuarial Equivalent of the Participant’s
benefit under the Qualified Plan, assuming the maximum benefit with no survivor
elections and benefit payments beginning at the Normal Retirement Date, with the
benefit calculated as follows:



 
2.15.1
For a Participant in the TVA Retirement System, Civil Service Retirement System,
or Federal Employees Retirement System, the product of (a) the Participant’s
average compensation (as defined under the Rules and Regulations of the TVA
Retirement System), times (b) Credited Service (not to exceed 24 years), times
(c) 1.3 percent.



 
2.15.2
[reserved]



 
2.16
“Retirement Committee” means a group of three persons appointed by the Board or
its delegatee to administer the Plan.



 
2.17
“Separation from Service” or “separates from service” means the same as the term
“separation from service” as defined in 26 CFR §1.409A-1(h) of the Internal
Revenue Code Section 409A final regulations.



 
2.18
“Social Security Offset” means the primary benefit amount, commencing at the
Participant’s Normal Retirement Date, that would be calculated under the Social
Security Act as in effect at the time of the Participant’s Separation from
Service.


 
2

--------------------------------------------------------------------------------

 



In the event of an Unapproved Termination, the calculation shall be made
assuming that the Participant continued to earn covered compensation until the
Participant’s Normal Retirement Date at a rate equal to the maximum taxable wage
base. In the event of an Approved Termination, the calculation shall be made
assuming no further compensation is earned.  The Board or its delegatee may, in
its sole discretion, waive all or part of the Social Security Offset for any
Participant.


 
2.19
“Unapproved Termination” means a termination of employment with TVA that does
not constitute an Approved Termination as such term is defined in section 2.3.



3.           PARTICIPATION


 
The Board, or its delegatee, shall select individual employees as
Participants.  Each Participant so selected shall be designated as a Tier One or
a Tier Two Participant.



4.           BENEFIT ELIGIBILITY AND CALCULATION


 
4.1
Vesting.  A Participant will vest in his/her Accrued Benefit (a) after five (5)
years of actual TVA service, unless otherwise waived by the Board or its
delegatee, (b) upon death in service as an employee, or (c) upon disability (as
such term is defined under the Rules and Regulations of the TVA Retirement
System) as determined by the Retirement Committee.



 
4.2
A Participant’s Accrued Benefit is calculated at the time of the Participant’s
Separation from Service as set forth below:



 
4.2.1
Tier One Participants.  The Accrued Benefit for Tier One Participants shall be
equal to (a) the lesser of (i) 2.5 percent of Average Compensation times years
of Credited Service and (ii) 60 percent of Average Compensation, minus (b) the
sum of the Qualified Plan Offset, the Prior Employer Offset, and the Social
Security Offset.



 
4.2.2
Tier Two Participants.  The Accrued Benefit for Tier Two Participants shall be
equal to (a) 1.3 percent, times (b) years of Credited Service, times (c) the
difference of (i) Average Compensation as defined as herein minus (ii) earnable
compensation as defined in the Qualified Plan.



 
4.3
Benefit Payable for Approved Termination.  In the event of an Approved
Termination, the Participant shall be eligible to receive a benefit equal to the
Accrued Benefit subject to the reduction below.  In the event the Participant
separates from service prior to the Normal Retirement Date, the Accrued Benefit
shall be reduced by 5/12 percent for each month that the Date of Benefit
Commencement precedes the Normal Retirement Date; however, in no event shall the
benefit be reduced by more than 35 percent.



 
4.4
Benefit Payable for Death Prior to Date of Benefit Commencement.  In the event
of a Participant’s death prior to the Date of Benefit Commencement, the
Participant’s Beneficiary shall receive a lump-sum benefit that is the Actuarial
Equivalent of the Accrued Benefit that would have been payable had the
Participant separated from service on the date of death and elected a joint and
50 percent survivor benefit.


 
3

--------------------------------------------------------------------------------

 



 
4.5
Benefit Payable for Unapproved Termination.  In the event of an Unapproved
Termination, the Participant shall receive a benefit equal to the Accrued
Benefit subject to the reductions below.



 
4.5.1
In the event the Participant has less than ten (10) years of Credited Service at
the time of Separation from Service, the Accrued Benefit shall be reduced by 10
percent for each full year of Credited Service less than ten (10) years.



 
4.5.2
In the event the Participant separates from service prior to the Normal
Retirement Date, the Accrued Benefit, as reduced in Section 4.5.1 above, shall
be further reduced by 10/12 percent for each month that the Date of Benefit
Commencement precedes the Normal Retirement Date; however, in no event shall the
Accrued Benefit, as reduced in Section 4.5.1 above, be reduced further by more
than 70 percent.



5.           PAYMENT OF BENEFITS


 
5.1
Terms and Conditions of Benefit Payments.  The benefit calculated under Section
4 above will be paid as follows:



 
5.1.1
For Participants in the Plan prior to January 1, 2009, the benefit calculated
under Section 4 will be paid in the Actuarial Equivalent form of five (5) annual
installments, unless a Participant has validly elected pursuant to IRS
transition rules prior to January 1, 2009, to receive payments in the Actuarial
Equivalent form of ten (10) annual installments.



 
5.1.2
For Participants first in the Plan on or after January 1, 2009, the benefit
calculated under Section 4 will be paid in the Actuarial Equivalent form of five
(5) annual installments, unless a Participant has validly elected under IRS
rules within thirty (30) days of becoming a participant in the Plan, to receive
payments in the Actuarial Equivalent form of ten (10) annual installments.



 
5.1.3
The first annual installment pursuant to Sections 5.1.1 and 5.1.2 above will be
paid on the Date of Benefit Commencement, and subsequent annual installments
will be paid in January of each succeeding year.



 
5.2
In the event the Participant dies following the Date of Benefit Commencement but
prior to the final annual installment, the remaining unpaid benefit due the
Participant will be paid to the Participant’s Beneficiary following the
Participant’s death in a lump sum calculated to be the Actuarial Equivalent of
the remaining unpaid benefit due the Participant.



 
5.3
Alienation of Benefits Prohibited.  No benefit payable at any time under the
Plan shall be subject in any manner to alienation, anticipation, sale, transfer,
assignment, pledge, attachment, or encumbrance or any kind, except as required
by law.  No benefit payable at any time under the Plan shall be subject in any
manner to the debts or liabilities of any person entitled to such benefit, and
TVA shall not be required to make any payments toward such debts or liabilities.



 
5.4
Incapacity.  In the event that any benefit hereunder is, or becomes, payable to
a minor, to a person under a legal disability, or to a person not judicially
declared incompetent but who by reason of illness or mental or physical
disability is, in the opinion of the Retirement Committee, incapable of
personally receiving and


 
4

--------------------------------------------------------------------------------

 

giving valid receipt for such payment, then, unless and until claim therefor
shall have been made by a duly appointed guardian or other legal representative
of such person, the Retirement Committee may provide for such payment or any
part thereof to be made to any person or institution then contributing toward or
providing for the care and maintenance of such person.  Any such payment shall
be a payment for such person and shall constitute a complete discharge of the
liability of TVA therefor.


6.           GENERAL PROVISIONS


 
6.1
Funding.  The Plan is intended as an unfunded plan of supplementary retirement
benefits for selected employees of TVA.  TVA may establish appropriate reserves
for the Plan on its books of account in accordance with generally accepted
accounting principles.  TVA may set up a trust or trusts to manage these
reserves.  Such reserves shall be, for all purposes, part of the general assets
of TVA, and no Participant, Beneficiary, or other person claiming a right under
the Plan shall have any interest, right, or title to such reserves except as
provided by the terms of any trust established to hold such reserves.  In all
events, it is the intent of TVA that the Plan be treated as unfunded for tax
purposes.



 
6.2
Right to Amend, Suspend, or Terminate.  TVA reserves the right at any time and
from time to time to amend or terminate the Plan by action of the Board or its
delegatee without the consent of any Participant, Beneficiary or other
person.  However, no such amendment may decrease a Participant’s Accrued Benefit
as of the time of such amendment.  In the event of Plan termination, a
Participant shall be entitled to receive his or her Accrued Benefit, determined
as of the date of Plan termination, in the form and manner as set forth in the
Plan as of the date of Plan termination.  Plan amendments may be approved and
implemented by the Retirement Committee except that the Board or its delegatee
reserves the right to approve any Plan amendments which could change the amount
of the benefits payable under the Plan.



 
6.3
Right to Benefit.  No person shall have any right to a benefit under the Plan
except as such benefit has become payable in accordance with the terms of the
Plan, and such right shall be no greater than the rights of any unsecured
general creditor of TVA.  Notwithstanding any other provision of this Plan, if
an employee shall be discharged for reasons of acts of fraud, dishonesty,
larceny, misappropriation, or embezzlement committed against TVA, all of such
employee’s rights to benefits under this Plan shall be forfeited.



 
6.4
Administration of the Plan.  Except as otherwise specifically provided in the
Plan, the Retirement Committee shall be the administrator of the Plan.  The
Retirement Committee as plan administrator shall have full authority in its
discretion to determine all questions arising in connection with the Plan,
including the interpretation of the Plan, and may adopt Plan amendments (subject
to section 6.2) and procedural rules and may rely on such legal counsel,
actuaries, accountants, and agents as it may deem advisable to assist in the
administration of the Plan.  The Retirement Committee may establish such rules
and procedures as it deems appropriate to carry out the intent and purpose of
the Plan.  Decisions of the Retirement Committee as plan administrator shall be
conclusive and binding on all Participants and Beneficiaries.  The Retirement
Committee may delegate in writing to one or more persons any of its duties as
plan administrator and may revoke in writing any such designation previously
made.


 
5

--------------------------------------------------------------------------------

 



 
6.5
Titles.  The titles of the articles and sections herein are included for
convenience of reference only and shall not be construed as part of this Plan or
have any effect upon the meaning of the provisions hereof.  Unless the context
requires otherwise, the singular shall include the plural and the masculine
shall include the feminine; such words as “herein,” “hereafter,” “hereof,” and
“hereunder” shall refer to this instrument as a whole and not merely to the
subdivision in which such words appear.



 
6.6
Separability.  If any term or provision of this Plan as presently in effect or
amended from time to time, or the application thereof to any payments or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
the Plan, and the application of such term or provision to payments or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term or provision of the Plan shall be valid
and enforced to the fullest extent permitted by law.



 
6.7
Authorized Officers.  Whenever TVA under the terms of the Plan is permitted or
required to do or to perform any act or matter or thing, it shall be done and
performed by a duly authorized officer of TVA.



 
6.8
Certain Rights and Limitations.  The establishment of the Plan shall not be
construed as conferring any legal rights upon any employee or other person for a
continuation of employment, nor shall it interfere with the rights of TVA to
discharge any employee and to treat any employee without regard to the effect
that such treatment might have upon that employee as a participant in the Plan.



 
6.9
Compliance with Section 409A.  At all times, to the extent Internal Revenue Code
Section 409A and its implementing regulations (collectively, “Section 409A”)
applies to amounts deferred under this Plan: (a) this Plan shall be operated in
accordance with the requirements of Section 409A; (b) any action that may be
taken (and, to the extent possible, any action actually taken) by the Board or
its delegatee, the Retirement Committee, and the Participants or their
Beneficiaries shall not be taken (or shall be void and without effect), if such
action violates the requirements of Section 409A; (c) any provision in this Plan
that is determined to violate the requirements of Section 409A shall be void and
without effect; and (d) any provision that is required by Section 409A to appear
in this Plan that is not expressly set forth shall be deemed to be set forth
herein, and this Plan shall be administered in all respects as if such provision
were expressly set forth herein.








 
6

 
